Citation Nr: 1733516	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  07-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vitiligo, to include as due to exposure to Agent Orange, or as secondary to service-connected diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is associated with the electronic claims file.

As a matter of background, this matter previously came before the Board in June 2010, October 2011, and August 2013.  On all occasions, the issue was remanded for further development.

In September 2014, the Board denied entitlement to service connection for vitiligo.  The Veteran filed a timely appeal to the United States Court of appeals for Veterans Claims (Court).  Pursuant to a May 2016 Memorandum Decision and Order, the decision was vacated and remanded for action consistent with the decision.  

In January 2017, the Board issued a remand for further development, per the Court's Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of this claim, an additional remand is necessary to correct deficiencies in the most recent VA examination, conducted in April 2017.

In its May 2016 Memorandum Decision, the Court found particular issue with the November 2011 VA examination the Board had relied upon to deny the claim.  Specifically, it was noted that, when addressing the possibility of aggravation, the examiner failed to discuss any symptoms prior to September 2002.  This was particularly troubling to the Court as the examiner had relied upon the Veteran's testimony that his vitiligo had onset in 1975 in order to opine against secondary causation, but then ignored any evidence between 1975 and 2002 when discussing aggravation.

In April 2017, the Veteran was afforded a new VA examination.  The resulting examination report includes minimal history taken from the Veteran, merely stating that he noticed hypopigmented areas of his skin around 1975 with a later diagnosis of vitiligo.  However, when discussing the possibility of aggravation by either his service connected diabetes mellitus, type II, or PTSD, the examiner stated that the Veteran's vitiligo had not progressed beyond 30 percent of his body surface between July 2009 and April 2017.  This is problematic because the evidence discussed in the April 2017 examination report is even less than that discussed in the November 2011 report, which the Court found to be inadequate.  

The Court has previously held that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this matter, the Veteran is capable of providing testimony as to the progress and severity of his vitiligo over time, as it is an observable disability.  Therefore, because the examiner did not take a complete history from the Veteran, and did not rely upon the evidence dating prior to July 2009 in rendering the aggravation opinions, the Board must find that the opinion is inadequate.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  

2. Schedule the Veteran for a new VA dermatology examination.  The complete claims file, including a copy of this remand, should be made available to the examiner and the examiner should note that the remand was reviewed in full.

The examiner should take a complete medical history from the Veteran, to include onset, and a history of progression of the Veteran's vitiligo.  The examiner is reminded that the Veteran is competent to report his observable symptomatology, and therefore, any self-reported history must be considered in rendering the requested opinions.  Particularly, the examiner is requested to document the Veteran's reports of progress of his vitiligo from onset, with special care as to note any change in severity after his diagnosis with diabetes mellitus, type II in 1986.

The examiner is then asked to respond to the following:

(a) Whether it is at least as likely as not that the Veteran's vitiligo was caused by his service-connected Diabetes mellitus, type II. 

(b) Whether it is at least as likely as not that the Veteran's vitiligo was aggravated beyond its natural progression by his service-connected diabetes mellitus, type II.  

(c) Whether it is at least as likely as not that the Veteran's vitiligo was caused by his service-connected PTSD. 

(d) Whether it is at least as likely as not that the Veteran's vitiligo was aggravated beyond its natural progression by his service-connected PTSD.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  

The Board requests that in rendering the above opinions, the examiner should specifically review and comment on the medical treatise evidence submitted by the Veteran on August 15, 2011.

A comprehensive rationale for every opinion should be provided and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.  Again, the examiner is reminded that the Veteran is competent to provide a history of the progression of his vitiligo, and it must be considered.  

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




